 



Exhibit 10.3
STOCK ESCROW AGREEMENT
     This Stock Escrow Agreement is made as of January 24, 2008 (the
“Agreement”), by and among Atlas Acquisition Holdings Corp., a Delaware
corporation (the “Company”), James N. Hauslein, Diane G. Hauslein Trust,
Elephant North America Limited, Promethean PLC, Harbour Ltd., Sir Peter Burt,
Michael W. Burt, Michael T. Biddulph, George L. Pita, Irrevocable Trust #1 For
Descendants of Rohit M. Desai, Robert A. Knox, Raj Mishra, Berg 2005 Irrevocable
Trust, Mohit Burman, and Robert C. Grayson (collectively, the “Founders”), and
American Stock Transfer & Trust Company, a New York corporation (the “Escrow
Agent”).
     Whereas, the Company has entered into an Underwriting Agreement, dated
January 24, 2008 (the “Underwriting Agreement”), with Lazard Capital Markets LLC
and Morgan Stanley & Co. Incorporated acting as representatives (the
“Representatives”) of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase up to 23,000,000 units (the “Units”) of the Company. Each
Unit consists of one share of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), and one Warrant, each Warrant to purchase one share
of Common Stock, all as more fully described in the Company’s final prospectus,
dated January 24, 2008 (the “Prospectus”) comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-146368) under the Securities
Act of 1933, as amended (the “Registration Statement”), declared effective on
January 23, 2008 (the “Effective Date”).
     Whereas, the Founders have agreed as a condition of the sale of the Units
to deposit certain of their shares of the Company, as set forth opposite their
respective names in Exhibit A attached hereto (collectively “Escrow
Securities”), in escrow as hereinafter provided.
     Whereas, the Company and the Founders desire that the Escrow Agent accept
the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.
     Now, therefore, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein and intending to be legally
bound hereby, the parties hereto agree as follows:

  1.   Appointment of Escrow Agent. The Company and the Founders hereby appoint
the Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.     2.   Deposit of Escrow
Securities. On or before the Effective Date, each of the Founders shall deliver
to the Escrow Agent certificates representing his or its respective Escrow
Securities, to be held and disbursed subject to the terms and conditions of this
Agreement. Each of the Founders acknowledges that the certificate representing
his or its Escrow Securities may be legended to reflect the deposit of such
Escrow Securities under this Agreement. An amount equal to 15% of each Founder’s
Escrow Securities shall be cancellable as set forth below (the “Cancellable
Shares”). In the event that (i) the Underwriters do not exercise any part of
their over-allotment option, then each Founder’s Cancellable Shares shall be
cancelled upon expiration of the over-allotment option, and the Founder will
receive no consideration for such cancellation, or (ii) the Underwriters
exercise their over-allotment option in part, a pro rata amount of each
Founder’s Cancellable Shares shall be cancelled, and the Founder will receive no
consideration for such cancellation.     3.   Disbursement of the Escrow
Securities. The Escrow Agent shall hold the Escrow Securities until the date
that is one year from the date of consummation of a Business Combination (as
such term is defined in the Amended and Restated Certificate of Incorporation of
the Company) by the Company (the “Escrow Period”), on which date it shall, upon
written instructions from the Company or Company counsel, disburse each of the
Founder's Escrow Securities to such Founder less any canceled Cancellable
Shares; provided, however, that if the Escrow Agent is notified by the Company
pursuant to Section 6.7 hereof that the Company is being liquidated at any time
during the Escrow Period, then the Escrow Agent shall promptly destroy the
certificates representing the Escrow Securities; provided further, that if,
after the Company consummates a Business Combination (as such term is defined in
the Amended and Restated Certificate of Incorporation of the Company), (i) the
last sales price of the Company's common stock equals or exceeds $18.00 per
share (as adjusted for any stock splits) for any 20 trading days within any
30-trading-day period or (ii) it (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange, or other similar transaction
which results in all of the stockholders of such entity having the right to
exchange their shares of Common Stock for cash, securities, or other property,
then the Escrow Agent will, upon receipt of a certificate executed by the Chief
Executive Officer or Chief Financial Officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such result has occurred or
transaction is being consummated, release the Escrow Shares to the Founders. The
Escrow Agent shall have no further duties hereunder after the disbursement or
destruction of the Escrow Securities in accordance with this Section 3.

 



--------------------------------------------------------------------------------



 



  4.   Rights of Founders in Escrow Securities.

          4.1 Voting Rights as a Stockholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof, and except as herein provided,
the Founders shall retain all of their rights as stockholders of the Company
during the Escrow Period, including, without limitation, the right to vote their
Escrow Securities.
          4.2 Dividends and Other Distributions in Respect of the Escrow
Securities. During the Escrow Period, all dividends payable in cash with respect
to the Escrow Securities shall be paid to the Founders, but all dividends
payable in stock or other non-cash property (the “Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Securities” shall be deemed to include the
Non-Cash Dividends distributed thereon, if any.
          4.3 Restrictions on Transfer. During the Escrow Period, no sale,
transfer, or other disposition may be made of any or all of the Escrow
Securities except, with respect to (a) an entity that is a Founder, (i) to any
entity controlling, controlled by, or under common control with such entity, or
to any stockholder, member, partner, or limited partner of such entity, or (ii)
by private sales made at or prior to the consummation of a business combination
at prices no greater than the price at which the shares were originally
purchased, and (b) with respect to a Founder who is an individual, (i) by gift
to a member of a Founder’s immediate family or to a trust, the beneficiary of
which is a Founder or a member of a Founder’s immediate family, (ii) by virtue
of the laws of descent and distribution upon death of any Founder,
(iii) pursuant to a qualified domestic relations order, or (iv) by private sales
made at or prior to the consummation of a business combination at prices no
greater than the price at which the shares were originally purchased; provided,
however, that such permissive transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter signed by the Initial
Stockholder transferring the Escrow Securities. During the Escrow Period, no
Founder shall pledge or grant a security interest in, or any option or other
right to acquire, his, her, or its Escrow Securities or grant a security
interest in his, her, or its rights under this Agreement.
          4.4 Insider Letters. Each of the Founders has executed a letter
agreement with the Representatives and the Company, as indicated on Exhibit A
hereto, and each of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Founder in
certain events, including but not limited to the liquidation of the Company.

  5.   Concerning the Escrow Agent.

          5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion, or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination, or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
          5.2 Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit, or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Securities held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Securities
or it may deposit the Escrow Securities with the clerk of any appropriate court
or it may retain the Escrow Securities pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Securities are
to be disbursed and delivered. The provisions of this Section 5.2 shall survive
in the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5
or 5.6 below.
          5.3 Compensation. The Escrow Agent shall be entitled to receive
reasonable compensation from the Company for all services rendered by it
hereunder. The Escrow Agent shall also be entitled to reimbursement from

2



--------------------------------------------------------------------------------



 



the Company for all reasonable expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all legal
counsel, advisors’, and agents’ fees and disbursements, and all taxes or other
governmental charges.
          5.4 Further Assurances. From time to time on and after the date
hereof, the Company and the Founders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
          5.5 Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Securities held hereunder. If no new escrow agent is so
appointed within the 90 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it reasonably deems appropriate.
          5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the Company and a majority in interest of the Founders, jointly;
provided, however, that such resignation shall become effective only upon
acceptance of appointment by a successor escrow agent as provided in
Section 5.5.
          5.7 Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.
          5.8 Waiver. The Escrow Agent hereby waives any and all right, title,
interest, or claim of any kind ("Claim") in or to any distribution of the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of the date hereof, by and between the Company and the Escrow Agent as
trustee thereunder), and hereby agrees not to seek recourse, reimbursement,
payment, or satisfaction for any Claim against the Trust Account for any reason
whatsoever.

  6.   Miscellaneous.

          6.1 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York for contracts made and to be wholly performed within such state,
without giving effect to conflicts of law principles that would result in the
application of substantive laws of another jurisdiction. Each of the parties
hereby agrees that any action, proceeding, or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.
          6.2 Third Party Beneficiaries. Each of the Founders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of the Representatives.
          6.3 Entire Agreement. This Agreement together with the Insider Letters
as referenced herein contain the entire agreement of the parties hereto with
respect to the subject matter hereof and, except as expressly provided herein,
may not be changed or modified except by an instrument in writing signed by the
party to be charged and by the Representatives.
          6.4 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.
          6.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors, and assigns.
          6.6 Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified, or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:
If to the Company, to:
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455

3



--------------------------------------------------------------------------------



 



Attn: James N. Hauslein
If to a Stockholder, to his or its address set forth in Exhibit A.
and if to the Escrow Agent, to:
American Stock Transfer & Trust Company
59 Maiden Lane, Plaza Level
New York, NY 10038
Attn: Compliance Department
A copy of any notice sent hereunder shall be sent to:
Greenberg Traurig, LLP
2375 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Facsimile: (602) 445-8603
Attn: Brian H. Blaney, Esq.
and
Skadden, Arps, Slate, Meagher & Flom, LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071
Facsimile: (213) 687-5600
Attn: Gregg A. Noel, Esq.
and
Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Facsimile: (212) 641-2636
Attn: Robert Berger
and
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Facsimile: (212) 404-9212
Attn: Scott Greenberg
     The parties may change the persons and addresses to which the notices or
other communications are to be sent by giving written notice to any such change
in the manner provided herein for giving notice.
          6.7 Liquidation of Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a business combination within the
time period(s) specified in the Registration Statement.
          6.8 Counterparts. This Agreement may be executed in several
counterparts, each one of which may be delivered by facsimile transmission and
each of which shall constitute an original, and together shall constitute but
one instrument.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     Witness the execution of this Agreement as of the date first above written.

            AMERICAN STOCK TRANSFER & TRUST COMPANY
      By:   /s/ Felix Orihuela       Name:   Felix Orihuela       Title:   Vice
President       ATLAS ACQUISITION HOLDINGS CORP.
      By:   /s/ James N. Hauslein       Name:   James N. Hauslein       
Title:   Chairman of the Board and Chief Executive Officer        FOUNDERS:
         /s/ James N. Hauslein       James N. Hauslein                Diane G.
Hauslein Trust
      By:   /s/ James N. Hauslein       Name:   James N. Hauslein       Title:  
Trustee       Elephant North America Limited
      By:   /s/ Karen R. Bell       Name:   Karen R. Bell       Title:  
Director of Corporate Director Cellar Limited       By:   /s/ Barbara J. Haldi  
    Name:   Barbara J. Haldi       Title:   Director of Corporate Director of
Clambake Limited       Promethean PLC
      By:   /s/ Peter Burt       Name:   Peter Burt       Title:   Chairman    
           /s/ Peter Burt         Sir Peter Burt                         /s/
Michael W. Burt         Michael W. Burt                         /s/ Michael T.
Biddulph         Michael T. Biddulph                Harbour Ltd., as nominee for
Sir Peter Burt, Michael W. Burt, and Michael T. Biddulph
      By:   /s/ R. J. S. Burton       Name:   R. J. S. Burton        Title:  
Director             /s/ George L. Pita         George L. Pita             

5



--------------------------------------------------------------------------------



 



            Irrevocable Trust #1 For Descendants of Rohit M.
Desai
      By:   /s/ Katharine B. Desai       Name:   Katharine B. Desai      
Title:   Trustee                /s/ Robert A. Knox         Robert A. Knox       
                 /s/ Raj Mishra          Raj Mishra                Berg 2005
Irrevocable Trust
      By:   /s/ John A. Berg       Name:   John A. Berg       Title:   Trustee  
             /s/ Mohit Burman         Mohit Burman                         /s/
Robert C. Grayson         Robert C. Grayson             

6



--------------------------------------------------------------------------------



 



EXHIBIT A

                      Name and Address of   Number of   Stock Certificate   Date
of Founder   Common Stock   Number   Insider Letter
James N. Hauslein
165 South Beach Road
Hobe Sound, Florida 33455
    2,638,126       1     January 24, 2008
 
                   
 
           
James N. Hauslein
165 South Beach Road
Hobe Sound, Florida 33455
    71,875       2     January 24, 2008
 
                   
 
           
Diane G. Hauslein Trust
c/o James N. Hauslein
165 South Beach Road
Hobe Sound, Florida 33455
    20,000       3     January 24, 2008
 
                   
 
           
Elephant North America Limited
PO Box 68
2006 Neuchatel, Switzerland
    520,781       4     January 24, 2008
 
                   
 
           
Elephant North America Limited
PO Box 68
2006 Neuchatel, Switzerland
    71,875       5     January 24, 2008
 
                   
 
           
Promethean PLC
c/o Sir Peter Burt, Chairman
Sutherland House
4-6 Argyll Street
London W1F 7TE
UK
    575,000       6     January 24, 2008
 
                   
 
           
Sir Peter Burt
Auldhame House
North Berwick
EH39 5PW
    520,781       7     January 24, 2008
 
                   
 
           
Michael W. Burt
c/o Promethean Investments
4th Floor
5-6 Argyll Street
London W1F 7TE
UK
    520,781       8     January 24, 2008
 
                   
 
           
Michael T. Biddulph
c/o Promethean Investments
Sutherland House
5-6 Argyll Street
London W1F 7TE
UK
    520,781       9     January 24, 2008
 
                   
 
           

 



--------------------------------------------------------------------------------



 



                      Name and Address of   Number of   Stock Certificate   Date
of Founder   Common Stock   Number   Insider Letter
George L. Pita
404 Sensenada Ave.
Coconut Grove, Florida 33133
    143,750       10     January 24, 2008
 
                   
 
           
Irrevocable Trust #1 For
     Descendants of Rohit M. Desai
c/o Desai Capital Management, Inc.
410 Park Avenue, Suite 830
New York, New York 10022
    28,750       11     January 24, 2008
 
                   
 
           
Robert A. Knox
355 Lexington Ave.
New York, New York 10017
    28,750       12     January 24, 2008
 
                   
 
           
Raj Mishra
04-06, 137 Telok Ayer St.
Singapore 068602
    28,750       13     January 24, 2008
 
                   
 
           
Berg 2005 Irrevocable Trust
c/o Dorset Capital
Pier 1, Bay 2
San Francisco, California 94111
    20,000       14     January 24, 2008
 
                   
 
           
Mohit Burman
Punjabi Bhawan
10 Rouse Ave.
New Delhi 110002
India
    20,000       15     January 24, 2008
 
                   
 
           
Robert C. Grayson
682 Lake Ave.
Greenwich, Connecticut 06830
    20,000       16     January 24, 2008
 
                   
 
           

 